NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


TONARYAZE GRAY, DOC #H52399,              )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-1734
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Polk
County; Keith P. Spoto, Judge.

Howard L. Dimmig, II, Public Defender,
and Joanna Beth Conner, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.